DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note that the amended claim sets filed on 3/1/21 and 7/23/20 include incorrect claim numbering: Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application)), as required by 37 C.F.R. 1.121(c). In addition, the amended claim sets to include status identifiers ((Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered)), as required by 37 C.F.R. 1.121(c). In the interests of efficiency, the claims have been examined below; however, please note that any future amendment included in a response to this Detailed Action must correct the numbering error and include status identifiers.
	
Specification
The amendment filed 3/1/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The diamond tip 21 is particularly useful for removing fragments of living, dead, or diseased portions of the coral colony. In some embodiments, the rotary tip made of a diamond composite may be used for fragmenting corals or cutting through substrate.” in para 059. The original disclosure makes no mention of the diamond tip being used to remove fragments of living, dead, or diseased portions of the coral colony, or for fragmenting corals or cutting through substrate. Therefore, the added material is deemed to be new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 2-10 and 14-17 are objected to because of the following informalities:  in claims 2-3, “An” in “An apparatus” in line 1 of each claim should be replaced with “The”; and, in claims 12-13, “A” in “A method” in line 1 of each claim should be replaced with “The”.  Appropriate correction is required.
Claims 4-10 and 14-17 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3/2, 13/11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the carriage frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a carriage and a frame are separately claimed in previous recitations, but not a carriage frame. It is recommended that the term be replaced with “the frame” in claim 2.
In claim 13/11, it is unclear which of the previously-recited plurality of coral units (claim 11, line 2) “the coral unit” in line 3 is reciting.
In claim 18, “one or more of” in line 5 and “and” in line 8 are inconsistent: is one or more of a rotary tool, a nozzle, or an inspection instrument claimed? Or are all three tools claimed? For examination purposes, the limitation will be treated as the former and it is recommended that “and” in line 8 be replaced with “or”.
Claim 3/2 is rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (CN 105010202, machine translation attached).

For claim 18, Ding discloses an apparatus for coral husbandry (note this is an intended use limitation, and the apparatus shown in the Figure includes water in ref. 2 for aquatic breeding and cultivation (Abstract; pg. 2, ln 5 of machine translation) and, thus, is capable of being used for coral husbandry) comprising: a frame 1,1,4,4,12 configured to attach to an aquaculture raceway 2; a carriage 17 having a plurality of tools 6-8 mounted thereon, the carriage being attached to the frame (see Figure) and configured to move relative to the frame (pg. 2, ln 38-40; pg. 3, ln 1-23 describes reciprocating movement of ref. 17 along the track 1 by door motor 5, along door frame 4 by trolley walking motor 13, and up and down by lifting rod 16), the plurality of tools comprising one or more of: a rotary tool having a tool member attached thereto; a nozzle configured for at least one-way fluid communication; and an inspection instrument (Abstract and pg. 2, ln 38-45 describe an underwater observation device; probe 6) for inspecting and cataloguing coral specimens (note this is an intended use limitation, and the underwater observation device and probe 6, along with control boxes 10,11, are capable of being used to inspect and catalogue coral specimens).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 105010202) in view of Drougge (SE 504923), machine translations attached.
For claim 1, Ding teaches an apparatus for coral husbandry (note this is an intended use limitation, and the apparatus shown in the Figure includes water in ref. 2 for aquatic breeding and cultivation (Abstract; pg. 2, ln 5 of machine translation) and, thus, is capable of being used for coral husbandry) comprising: a frame 1,1,4,4,12 configured to attach to an aquaculture raceway 2; a carriage 17 having a plurality of tools 6-8 mounted thereon, the carriage being attached to the frame (see Figure) and configured to move relative to the frame (pg. 2, ln 38-40; pg. 3, ln 1-23 describes reciprocating movement of ref. 17 along the track 1 by door motor 5, along door frame 4 by trolley walking motor 13, and up and down by lifting rod 16), the plurality of tools comprising: an inspection instrument (Abstract and pg. 2, ln 38-45 describe an underwater observation device; probe 6) for inspecting and cataloguing coral specimens (note this is an intended use limitation, and the underwater observation device and probe 6, along with control boxes 10,11, are capable of being used to inspect and catalogue coral specimens).
Ding is silent about the plurality of tools further comprising a rotary tool having a tool member attached thereto, and a nozzle configured for at least one-way fluid communication.
Drougge teaches an apparatus, reasonably pertinent to underwater cleaning, which is capable of being used in coral husbandry, comprising a plurality of tools 9-13 further comprising a rotary tool 10,11 having a tool member 12,13 attached thereto, and a nozzle 9 configured for at least one-way fluid communication in order to reduce cleaning time and cost and directly deliver aspirated sludge and particles outside of the cleaned tank (pg. 2, ln 25-35; pg. 3, ln 16-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tools of Ding to include a rotary tool having a tool member attached thereto, and a nozzle configured for at least one-way fluid communication as taught by Drougge in order to reduce cleaning time and cost and directly deliver aspirated sludge and particles outside of the cleaned tank.
For claim 2, Ding as modified by Drougge teaches (references to Ding) wherein the apparatus further comprises an aquaculture raceway 2 and the carriage frame is attached to the aquaculture raceway (Figure shows refs. 1,1,4,4,12,17 attached to ref. 2).
For claim 3, Ding as modified by Drougge teaches (references to Ding) wherein the carriage is configured to move across a width of the frame, along a length of the frame and wherein a portion of the carriage is configured to move vertically relative to the frame (pg. 2, ln 38-40 and pg. 3, ln 1-23 describes reciprocating movement of ref. 17 along the track 1 by door motor 5, along door frame 4 by trolley walking motor 13, and up and down by lifting rod 16).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 105010202) in view of Chibana (JP 2008259476) and Drougge (SE 504923), machine translations attached.
For claim 11, Ding teaches a method for coral husbandry (note this is an intended use limitation, and the apparatus shown in the Figure includes water in ref. 2 for aquatic breeding and cultivation (Abstract; pg. 2, ln 5 of machine translation) and, thus, is capable of being used in a method for coral husbandry), the method including the steps of: providing an aquaculture raceway 2; and operating an apparatus for coral husbandry (note this is an intended use limitation, and the apparatus shown in the Figure includes water in ref. 2 for aquatic breeding and cultivation (Abstract; pg. 2, ln 5 of machine translation) and, thus, is capable of being used for coral husbandry) comprising a frame 1,1,4,4,12 attached to the aquaculture raceway (see Figure), a carriage 17 having a plurality of tools 6-8 mounted thereon, the carriage being attached to the frame (see Figure) and configured to move relative to the frame (pg. 2, ln 38-40; pg. 3, ln 1-23 describes reciprocating movement of ref. 17 along the track 1 by door motor 5, along door frame 4 by trolley walking motor 13, and up and down by lifting rod 16), the plurality of tools comprising an inspection instrument (Abstract and pg. 2, ln 38-45 describe an underwater observation device; probe 6), to clean, cultivate, and inspect the plurality of coral units (note this is an intended use limitation, and the underwater observation device and probe 6, along with control boxes 10,11, are capable of being used to clean, cultivate, and inspect coral units).
Ding is silent about providing a plurality of coral units in the aquaculture raceway, and the plurality of tools further comprising a rotary tool having a tool member attached thereto, and a nozzle configured for at least one-way fluid communication.
Chibana teaches a method for coral husbandry comprising providing a plurality of coral units (p) in an aquaculture raceway 30 in order to breed coral having a high survival rate and high growth rate for placement where coral reef was destroyed or not grown (Abstract; pg. 3, ln 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ding to include providing a plurality of coral units in the aquaculture raceway as taught by Chibana in order to breed coral having a high survival rate and high growth rate for placement where coral reef was destroyed or not grown.
Drougge teaches a method, reasonably pertinent to underwater cleaning, which is capable of being used in coral husbandry, comprising operating an apparatus comprising a plurality of tools further comprising a rotary tool 10,11 having a tool member 12,13 attached thereto, and a nozzle 9 configured for at least one-way fluid communication in order to reduce cleaning time and cost and directly deliver aspirated sludge and particles outside of the cleaned tank (pg. 2, ln 25-35; pg. 3, ln 16-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of tools of Ding to include a rotary tool having a tool member attached thereto, and a nozzle configured for at least one-way fluid communication as taught by Drougge in order to reduce cleaning time and cost and directly deliver aspirated sludge and particles outside of the cleaned tank.
Claim(s) 13/11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 105010202) in view of Chibana (JP 2008259476) and Drougge (SE 504923), as applied to claim 11 above, and further in view of Jiang (CN 109759387), machine translations attached.
For claim 13/11, Ding as modified by Chibana and Drougge is silent about wherein the method further includes the step of operating the nozzle to dispense fluid to clean and/or feed the coral unit.
Jiang teaches a method for coral husbandry comprising operating the nozzle 11,12 (Figs. 1-3) to dispense fluid to clean and/or feed the coral unit (Abstract; pg. 4, ln 4-12) in order to effectively clean the coral to enhance the photosynthetic rate, metabolism and ultimate growth of the coral (pg. 2, ln 6-11; pg. 4, ln 4-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ding as modified by Chibana and Drougge to include operating the nozzle to dispense fluid to clean and/or feed the coral unit as taught by Jiang in order to effectively clean the coral to enhance the photosynthetic rate, metabolism and ultimate growth of the coral.
Claim(s) 12 and 13/12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 105010202) in view of Chibana (JP 2008259476) and Drougge (SE 504923), as applied to claim 11 above, and further in view of Jiang (CN 109759387) and Chang (CN 207321447), machine translations attached.
For claim 12, Ding as modified by Chibana and Drougge is silent about wherein the method further includes the step of moving the carriage to a coral unit of the plurality of coral units and operating the tool member of the rotary tool to engage the coral unit.
Jiang teaches a method for coral husbandry comprising moving the carriage 7 to a coral unit of the plurality of coral units and operating the tool member 11-13 of the rotary tool (pg. 3, ln 39-pg. 4, ln 12; Abstract) in order to effectively clean the coral to enhance the photosynthetic rate, metabolism and ultimate growth of the coral (pg. 2, ln 6-11; pg. 4, ln 4-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ding as modified by Chibana and Drougge to include moving the carriage to a coral unit of the plurality of coral units and operating the tool member of the rotary tool as taught by Jiang in order to effectively clean the coral to enhance the photosynthetic rate, metabolism and ultimate growth of the coral.
Chang teaches a method for coral husbandry comprising operating the tool member (pg. 3, ln 45-51 describes a known underwater rotating cleaning brush) of the rotary tool (pg. 3, ln 45-51 describes a rotating shaft) to engage the coral unit (note this is an intended use limitation, and the rotating cleaning brush is capable of engaging the coral to properly clean it (pg. 3, ln 45-51; Abstract)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ding as modified by Chibana, Drougge and Jiang to include operating the tool member of the rotary tool to engage the coral unit as taught by Chang in order to effectively clean the coral in a mechanical manner.
For claim 13/12, Ding as modified by Chibana, Drougge, Jiang and Chang teaches (references to Jiang) wherein the method further includes the step of operating the nozzle 11,12 (Figs. 1-3) to dispense fluid to clean and/or feed the coral unit (Abstract; pg. 4, ln 4-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ross (US 2020/0053988) teaches coral in an aquaculture raceway.
Chaves (US 2017/0021386) teaches cleaning coral using water jets.
Rantala et al. (US 9326492, US 2012/0279532) teach cleaning coral in aquariums using a rotating nozzle.
Du (CN 200991897) teaches an underwater rotatable grasper and camera.
Kang (KR 101524424) teaches coral (anthozoa) on a tray in Fig. 7.
Jiang (CN 203194303) teaches an underwater rotating brush.
Chai (CN 112772467) teaches an apparatus for coral husbandry including an aquaculture tank with a frame and mobile carriage having a conduit for distributing water/bait.
Huang (CN 110476858) teaches a sensor and nozzle tool over a cultivation pond.
He (CN 113785793) teaches cleaning coral using water jets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643